Case 3:17-cv-00079-H-LL Document 191 Filed 01/31/20 PageID.5894 Page 1 of 63




 1
     PANAKOS LAW, APC
 2   Aaron D. Sadock (SBN 282131)
     555 West Beech Street, Ste. 500
 3   San Diego, California 92101
     Telephone: (619) 800-0529
 4   Facsimile: (866) 365-4856
     Email: asadock@panakoslaw.com
 5
     RICHARD E. NAWRACAJ
 6   Law Offices of Richard E. Nawracaj
     155 N. Wacker Drive, Suite 4250
 7   Chicago, Illinois 60606
     Email: rich.nawracaj@nawracaj-law.com
 8
     Attorneys for Plaintiff ENSOURCE INVESTMENTS LLC
 9
10                       UNITED STATES DISTRICT COURT
11
                      SOUTHERN DISTRICT OF CALIFORNIA
12
     ENSOURCE INVESTMENTS LLC, a             Case No.: 3:17-CV-00079-H-LL
13   Delaware limited liability company,
14               Plaintiff,
     v.                                      [PROPOSED] JOINT JURY
15
                                             INSTRUCTIONS
     THOMAS P. TATHAM, an
16
     individual; MARK A. WILLIS, an
                                             District Judge: Hon. Marilyn L. Huff
17   individual; PDP MANAGEMENT
                                             Courtroom: 15A
     GROUP, LLC, a Texas limited
18
     liability company; TITLE ROVER,
19   LLC, a Texas limited liability
     company; BEYOND REVIEW, LLC,
20
     a Texas limited liability company;
21   IMAGE ENGINE, LLC, a Texas
     limited liability company; WILLIS
22
     GROUP, LLC, a Texas limited
23   liability company; and DOES 1-50,
24                  Defendants.
25
26
27   ///
28   ///
Case 3:17-cv-00079-H-LL Document 191 Filed 01/31/20 PageID.5895 Page 2 of 63




 1          Plaintiff Ensource Investments LLC and Defendant Mark Willis hereby
 2   jointly submit1 the following proposed Jury Instructions:
 3
 4          1.3      DUTY OF JURY (COURT READS AT THE BEGINNING OF
 5                   TRIAL BUT DOES NOT PROVIDE WRITTEN COPIES)
 6
 7          Members of the jury: You are now the jury in this case. It is my duty to
 8   instruct you on the law.
 9
10          It is your duty to find the facts from all the evidence in the case. To those
11   facts you will apply the law as I give it to you. You must follow the law as I give it
12   to you whether you agree with it or not. And you must not be influenced by any
13   personal likes or dislikes, opinions, prejudices or sympathy. That means that you
14   must decide the case solely on the evidence before you. You will recall that you
15   took an oath to do so.
16
17          At the end of the trial I will give you final instructions. It is the final
18   instructions that will govern your duties.
19
20          Please do not read into these instructions, or anything I may say or do, that I
21   have an opinion regarding the evidence or what your verdict should be.
22
23                                                 Comment
24          This instruction may be used as an oral instruction if the court elects to read
25   its preliminary instructions to the jury but not to provide the jury with a copy of the
26   instructions.
27
            1
28            The parties have indicated in footnotes throughout the instructions where a stipulation
     was not reached.
Case 3:17-cv-00079-H-LL Document 191 Filed 01/31/20 PageID.5896 Page 3 of 63




 1          1.4    DUTY OF JURY (COURT READS AND PROVIDES WRITTEN
 2                 INSTRUCTIONS AT END OF CASE)
 3
 4          Members of the Jury: Now that you have heard all of the evidence and the
 5   arguments of the attorneys, it is my duty to instruct you on the law that applies to
 6   this case.
 7

 8          A copy of these instructions will be sent to the jury room for you to consult
 9   during your deliberations.
10
11          It is your duty to find the facts from all the evidence in the case. To those
12   facts you will apply the law as I give it to you. You must follow the law as I give it
13   to you whether you agree with it or not. And you must not be influenced by any
14   personal likes or dislikes, opinions, prejudices, or sympathy. That means that you
15   must decide the case solely on the evidence before you. You will recall that you
16   took an oath to do so.
17
18          Please do not read into these instructions or anything that I may say or do or
19   have said or done that I have an opinion regarding the evidence or what your
20   verdict should be.
21
22                                        Comment
23          This instruction should be used with the written final set of the instructions
24   to be sent to the jury.
25
26
27
28
Case 3:17-cv-00079-H-LL Document 191 Filed 01/31/20 PageID.5897 Page 4 of 63




 1         1.6    BURDEN       OF    PROOF       –   PREPONDERANCE            OF   THE
 2                EVIDENCE
 3
 4         When a party has the burden of proof on any claim or affirmative defense by
 5   a preponderance of the evidence, it means you must be persuaded by the evidence
 6   that the claim or affirmative defense is more probably true than not true.
 7

 8         You should base your decision on all of the evidence, regardless of which
 9   party presented it.
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
Case 3:17-cv-00079-H-LL Document 191 Filed 01/31/20 PageID.5898 Page 5 of 63




 1         1.4 BURDEN OF PROOF – CLEAR AND CONVINCING EVIDENCE
 2

 3         When a party has the burden of proving any claim or defense by clear and
 4   convincing evidence, it means you must be persuaded by the evidence that the
 5   claim or defense is highly probable. This is a higher standard of proof than proof
 6   by a preponderance of the evidence.
 7

 8         You should base your decision on all of the evidence, regardless of which
 9   party presented it.
10
11                                         Comment
12         See Colorado v. New Mexico, 467 U.S. 310, 316 (1984) (defining clear and
13   convincing evidence). See also Murphy v. I.N.S., 54 F.3d 605, 610 (9th Cir.1995)
14   (the burden of proving a matter by clear and convincing evidence is “a heavier
15   burden than the preponderance of the evidence standard”).
16
17
18
19
20
21
22
23
24
25
26
27
28
Case 3:17-cv-00079-H-LL Document 191 Filed 01/31/20 PageID.5899 Page 6 of 63




 1         1.9   WHAT IS EVIDENCE
 2

 3         The evidence you are to consider in deciding what the facts are consists of:
 4        1.     the sworn testimony of any witness;
 5        2.     the exhibits that are admitted into evidence;
 6        3.     any facts to which the lawyers have agreed; and
 7        4.     any facts that I have instructed you to accept as proved.
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
Case 3:17-cv-00079-H-LL Document 191 Filed 01/31/20 PageID.5900 Page 7 of 63




 1          1.10 WHAT IS NOT EVIDENCE
 2

 3          In reaching your verdict, you may consider only the testimony and exhibits
 4   received into evidence. Certain things are not evidence, and you may not consider
 5   them in deciding what the facts are. I will list them for you:
 6
 7    (1)   Arguments and statements by lawyers are not evidence. The lawyers are not
 8          witnesses. What they have said in their opening statements, closing
 9          arguments and at other times is intended to help you interpret the evidence,
10          but it is not evidence. If the facts as you remember them differ from the
11          way the lawyers have stated them, your memory of them controls.
12
13    (2)   Questions and objections by lawyers are not evidence. Attorneys have a
14          duty to their clients to object when they believe a question is improper
15          under the rules of evidence. You should not be influenced by the objection
16          or by the court’s ruling on it.
17
18    (3)   Testimony that is excluded or stricken, or that you have been instructed to
19          disregard, is not evidence and must not be considered. In addition some
20          evidence was received only for a limited purpose; when I instruct you to
21          consider certain evidence only for a limited purpose, you must do so and
22          you may not consider that evidence for any other purpose.
23
24    (4)   Anything you may have seen or heard when the court was not in session is
25          not evidence. You are to decide the case solely on the evidence received at
26          the trial.
27
28
Case 3:17-cv-00079-H-LL Document 191 Filed 01/31/20 PageID.5901 Page 8 of 63




 1         1.11 EVIDENCE FOR LIMITED PURPOSE
 2

 3         Some evidence may be admitted only for a limited purpose.
 4
 5         When I instruct you that an item of evidence has been admitted only for a
 6   limited purpose, you must consider it only for that limited purpose and not for any
 7   other purpose.
 8
 9                                         Comment
10         As a rule, limiting instructions need only be given when requested and need
11   not be given sua sponte by the court. United States v. McLennan, 563 F.2d 943,
12   947-48 (9th Cir. 1977).
13
14         See United States v. Marsh, 144 F.3d 1229, 1238 (9th Cir. 1998) (when trial
15   court fails to instruct jury in its final instructions regarding receipt of evidence for
16   limited purpose, Ninth Circuit examines trial court’s preliminary instructions to
17   determine if court instructed jury on this issue).
18
19
20
21
22
23
24
25
26
27
28
Case 3:17-cv-00079-H-LL Document 191 Filed 01/31/20 PageID.5902 Page 9 of 63




 1         1.12 DIRECT AND CIRCUMSTANTIAL EVIDENCE
 2

 3         Evidence may be direct or circumstantial. Direct evidence is direct proof of a
 4   fact, such as testimony by a witness about what that witness personally saw or
 5   heard or did. Circumstantial evidence is proof of one or more facts from which you
 6   could find another fact. You should consider both kinds of evidence. The law
 7   makes no distinction between the weight to be given to either direct or
 8   circumstantial evidence. It is for you to decide how much weight to give to any
 9   evidence.
10
11                                       Comment
12         By way of example, if you wake up in the morning and see that the sidewalk
13   is wet, you may find from that fact that it rained during the night. However, other
14   evidence, such as a turned on garden hose, may provide a different explanation for
15   the presence of water on the sidewalk. Therefore, before you decide that a fact has
16   been proved by circumstantial evidence, you must consider all the evidence in the
17   light of reason, experience and common sense.
18
19
20
21
22
23
24
25
26
27
28
Case 3:17-cv-00079-H-LL Document 191 Filed 01/31/20 PageID.5903 Page 10 of 63




  1         1.13 RULING ON OBJECTIONS
  2

  3         There are rules of evidence that control what can be received into evidence.
  4   When a lawyer asks a question or offers an exhibit into evidence and a lawyer on
  5   the other side thinks that it is not permitted by the rules of evidence, that lawyer
  6   may object. If I overrule the objection, the question may be answered or the exhibit
  7   received. If I sustain the objection, the question cannot be answered, and the
  8   exhibit cannot be received. Whenever I sustain an objection to a question, you
  9   must ignore the question and must not guess what the answer might have been.
 10
 11         Sometimes I may order that evidence be stricken from the record and that
 12   you disregard or ignore that evidence. That means when you are deciding the case,
 13   you must not consider the stricken evidence for any purpose.
 14
 15
 16
 17
 18
 19
 20
 21
 22
 23
 24
 25
 26
 27
 28
Case 3:17-cv-00079-H-LL Document 191 Filed 01/31/20 PageID.5904 Page 11 of 63




  1          1.14 CREDIBILITY OF WITNESSES
  2

  3          In deciding the facts in this case, you may have to decide which testimony to
  4   believe and which testimony not to believe. You may believe everything a witness
  5   says, or part of it, or none of it.
  6
  7            In considering the testimony of any witness, you may take into account:
  8             1. the opportunity and ability of the witness to see or hear or know the
  9                 things testified to;
 10             2. the witness’s memory;
 11             3. the witness’s manner while testifying;
 12             4. the witness’s interest in the outcome of the case, if any;
 13             5. the witness’s bias or prejudice, if any;
 14             6. whether other evidence contradicted the witness’s testimony;
 15             7. the reasonableness of the witness’s testimony in light of all the
 16                 evidence; and
 17             8. any other factors that bear on believability.
 18
 19          Sometimes a witness may say something that is not consistent with
 20   something else he or she said. Sometimes different witnesses will give different
 21   versions of what happened. People often forget things or make mistakes in what
 22   they remember. Also, two people may see the same event but remember it
 23   differently. You may consider these differences, but do not decide that testimony is
 24   untrue just because it differs from other testimony.
 25
 26          However, if you decide that a witness has deliberately testified untruthfully
 27   about something important, you may choose not to believe anything that witness
 28   said. On the other hand, if you think the witness testified untruthfully about some
Case 3:17-cv-00079-H-LL Document 191 Filed 01/31/20 PageID.5905 Page 12 of 63




  1   things but told the truth about others, you may accept the part you think is true and
  2   ignore the rest.
  3          The weight of the evidence as to a fact does not necessarily depend on the
  4   number of witnesses who testify. What is important is how believable the witnesses
  5   were, and how much weight you think their testimony deserves.
  6
  7

  8
  9
 10
 11
 12
 13
 14
 15
 16
 17
 18
 19
 20
 21
 22
 23
 24
 25
 26
 27
 28
Case 3:17-cv-00079-H-LL Document 191 Filed 01/31/20 PageID.5906 Page 13 of 63




  1          1.15 CONDUCT OF THE JURY
  2          I will now say a few words about your conduct as jurors.
  3
  4          First, keep an open mind throughout the trial, and do not decide what the
  5   verdict should be until you and your fellow jurors have completed your deliberations
  6   at the end of the case.
  7

  8          Second, because you must decide this case based only on the evidence
  9   received in the case and on my instructions as to the law that applies, you must not

 10   be exposed to any other information about the case or to the issues it involves during

 11   the course of your jury duty. Thus, until the end of the case or unless I tell you

 12   otherwise:

 13
 14          Do not communicate with anyone in any way and do not let anyone else

 15   communicate with you in any way about the merits of the case or anything to do

 16
      with it. This includes discussing the case in person, in writing, by phone or

 17
      electronic means, via email, text messaging, or any internet chat room, blog, website
      or application, including but not limited to Facebook, YouTube, Twitter, Instagram,
 18
      LinkedIn, Snapchat, or any other forms of social media. This applies to
 19
      communicating with your fellow jurors until I give you the case for deliberation, and
 20
      it applies to communicating with everyone else including your family members,
 21
      your employer, the media or press, and the people involved in the trial, although you
 22
      may notify your family and your employer that you have been seated as a juror in
 23
      the case, and how long you expect the trial to last. But, if you are asked or
 24
      approached in any way about your jury service or anything about this case, you must
 25
      respond that you have been ordered not to discuss the matter and report the contact
 26
      to the court.
 27
 28
Case 3:17-cv-00079-H-LL Document 191 Filed 01/31/20 PageID.5907 Page 14 of 63




  1         Because you will receive all the evidence and legal instruction you properly
  2   may consider to return a verdict: do not read, watch or listen to any news or media
  3   accounts or commentary about the case or anything to do with it, although I have
  4   no information that there will be news reports about this case; do not do any
  5   research, such as consulting dictionaries, searching the Internet, or using other
  6   reference materials; and do not make any investigation or in any other way try to
  7   learn about the case on your own. Do not visit or view any place discussed in this
  8   case, and do not use Internet programs or other devices to search for or view any
  9   place discussed during the trial. Also, do not do any research about this case, the
 10   law, or the people involved—including the parties, the witnesses or the lawyers—
 11   until you have been excused as jurors. If you happen to read or hear anything
 12   touching on this case in the media, turn away and report it to me as soon as
 13   possible.
 14
 15         These rules protect each party’s right to have this case decided only on
 16   evidence that has been presented here in court. Witnesses here in court take an oath
 17   to tell the truth, and the accuracy of their testimony is tested through the trial
 18   process. If you do any research or investigation outside the courtroom, or gain any
 19   information through improper communications, then your verdict may be
 20   influenced by inaccurate, incomplete or misleading information that has not been
 21   tested by the trial process. Each of the parties is entitled to a fair trial by an
 22   impartial jury, and if you decide the case based on information not presented in
 23   court, you will have denied the parties a fair trial. Remember, you have taken an
 24   oath to follow the rules, and it is very important that you follow these rules.
 25
 26                A juror who violates these restrictions jeopardizes the fairness of these
 27   proceedings, and a mistrial could result that would require the entire trial process
 28
Case 3:17-cv-00079-H-LL Document 191 Filed 01/31/20 PageID.5908 Page 15 of 63




  1   to start over. If any juror is exposed to any outside information, please notify the
  2   court immediately.
  3                                        Comment
  4         This instruction has been updated specifically to instruct jurors against
  5   accessing electronic sources of information and communicating electronically
  6   about the case, as well as to inform jurors of the potential consequences if a juror
  7   violates this instruction. An abbreviated instruction should be repeated before the
  8   first recess, and as needed before other recesses.
  9
 10         The practice in federal court of instructing jurors not to discuss the case until
 11   deliberations is widespread. See, e.g., United States v. Pino-Noriega, 189 F.3d
 12   1089, 1096 (9th Cir. 1999).
 13
 14
 15
 16
 17
 18
 19
 20
 21
 22
 23
 24
 25
 26
 27
 28
Case 3:17-cv-00079-H-LL Document 191 Filed 01/31/20 PageID.5909 Page 16 of 63




  1            1.18 TAKING NOTES
  2

  3            If you wish, you may take notes to help you remember the evidence. If you
  4   do take notes, please keep them to yourself until you go to the jury room to decide
  5   the case. Do not let note taking distract you. When you leave, your notes should be
  6   left in the courtroom jury room envelope in the jury room. No one will read your
  7   notes.
  8
  9            Whether or not you take notes, you should rely on your own memory of the
 10   evidence. Notes are only to assist your memory. You should not be overly
 11   influenced by your notes or those of other jurors.
 12
 13                                           Comment
 14   It is well settled in this circuit that the trial judge has discretion to allow jurors to
 15   take notes. United States v. Baker, 10 F.3d 1374, 1403 (9th Cir. 1993). See also
 16   JURY INSTRUCTIONS COMMITTEE OF THE NINTH CIRCUIT, A MANUAL
 17   ON JURY TRIAL PROCEDURES, § 3.4 (2013).
 18
 19
 20
 21
 22
 23
 24
 25
 26
 27
 28
Case 3:17-cv-00079-H-LL Document 191 Filed 01/31/20 PageID.5910 Page 17 of 63




  1            1.20 BENCH CONFERENCES AND RECESSES
  2

  3            From time to time during the trial, it became necessary for me to talk with
  4   the attorneys out of the hearing of the jury, either by having a conference at the
  5   bench when the jury was present in the courtroom, or by calling a recess. Please
  6   understand that while you were waiting, we were working. The purpose of these
  7   conferences is not to keep relevant information from you, but to decide how certain
  8   evidence is to be treated under the rules of evidence and to avoid confusion and
  9   error.
 10
 11            Of course, we have done what we could to keep the number and length of
 12   these conferences to a minimum. I did not always grant an attorney’s request for a
 13   conference. Do not consider my granting or denying a request for a conference as
 14   any indication of my opinion of the case or of what your verdict should be.
 15
 16
 17
 18
 19
 20
 21
 22
 23
 24
 25
 26
 27
 28
Case 3:17-cv-00079-H-LL Document 191 Filed 01/31/20 PageID.5911 Page 18 of 63




  1         1.21 OUTLINE OF TRIAL
  2

  3         Trials proceed in the following way: First, each side may make an opening
  4   statement. An opening statement is not evidence. It is simply an outline to help you
  5   understand what that party expects the evidence will show. A party is not required
  6   to make an opening statement.
  7

  8         The plaintiff will then present evidence, and counsel for the defendant may
  9   cross-examine. Then the defendant may present evidence, and counsel for the
 10   plaintiff may cross-examine.
 11
 12         After the evidence has been presented, I will instruct you on the law that
 13   applies to the case and the attorneys will make closing arguments.
 14
 15         After that, you will go to the jury room to deliberate on your verdict.
 16
 17
 18
 19
 20
 21
 22
 23
 24
 25
 26
 27
 28
Case 3:17-cv-00079-H-LL Document 191 Filed 01/31/20 PageID.5912 Page 19 of 63




  1         2.2     STIPULATIONS OF FACT
  2

  3         The parties have agreed to certain facts to be placed in evidence that will be
  4   read to you. You must therefore treat these facts as having been proved.
  5
  6                                       Comment
  7         When parties enter into stipulations as to material facts, those facts will be
  8   deemed to have been conclusively proved, and the jury may be so instructed.
  9   United States v. Mikaelian, 168 F.3d 380, 389 (9th Cir. 1999) (citing United States
 10   v. Houston, 547 F.2d 104, 107 (9th Cir. 1976)), amended by 180 F.3d 1091 (9th
 11   Cir. 1999).
 12
 13
 14
 15
 16
 17
 18
 19
 20
 21
 22
 23
 24
 25
 26
 27
 28
Case 3:17-cv-00079-H-LL Document 191 Filed 01/31/20 PageID.5913 Page 20 of 63




  1         2.4    DEPOSITION IN LIEU OF LIVE TESTIMONY
  2

  3         A deposition is the sworn testimony of a witness taken before trial. The
  4   witness is placed under oath to tell the truth and lawyers for each party may ask
  5   questions. The questions and answers are recorded. When a person is unavailable
  6   to testify at trial, the deposition of that person may be used at the trial.
  7

  8         The deposition of Substantia Logix, by and through its designated Person
  9   Most Knowledgeable, Susan Willard-Killen, was taken on April 30, 2019. Insofar
 10   as possible, you should consider deposition testimony, presented to you in court in
 11   lieu of live testimony, in the same way as if the witness had been present to testify.
 12
 13         The deposition of Joseph V. Haynes was taken on April 29, 2019. Insofar as
 14   possible, you should consider deposition testimony, presented to you in court in
 15   lieu of live testimony, in the same way as if the witness had been present to testify.
 16
 17         Do not place any significance on the behavior or tone of voice of any person
 18   reading the questions or answers.
 19
 20                                           Comment
 21         This instruction should be used only when testimony by deposition is used in
 22   lieu of live testimony. The Committee recommends that it be given immediately
 23   before a deposition is to be read. It need not be repeated if more than one
 24   deposition is read. If the judge prefers to include the instruction as a part of his or
 25   her instructions before evidence, it should be modified appropriately.
 26
 27
 28
Case 3:17-cv-00079-H-LL Document 191 Filed 01/31/20 PageID.5914 Page 21 of 63




  1         2.9    IMPEACHMENT EVIDENCE—WITNESS
  2

  3         The evidence that a witness has, for example, been convicted of a crime or
  4   lied under oath on a prior occasion, may be considered, along with all other
  5   evidence, in deciding whether or not to believe the witness and how much weight
  6   to give to the testimony of the witness and for no other purpose.
  7

  8                                          Comment
  9         See Fed. R. Evid. 608–09; United States v. Hankey, 203 F.3d 1160, 1173
 10   (9th Cir. 2000) (finding that district court properly admitted impeachment evidence
 11   following limiting instruction to jury). If this instruction is given during the trial,
 12   the Committee recommends giving the second sentence in numbered paragraph 3
 13   of Instruction 1.10 (What Is Not Evidence) with the concluding instructions. See
 14   also Instruction 1.11 (Evidence for Limited Purpose).
 15
 16
 17
 18
 19
 20
 21
 22
 23
 24
 25
 26
 27
 28
Case 3:17-cv-00079-H-LL Document 191 Filed 01/31/20 PageID.5915 Page 22 of 63




  1           2.16 EVIDENCE IN ELECTRONIC FORMAT
  2

  3           Those exhibits received in evidence that are capable of being displayed
  4   electronically will be provided to you in that form, and you will be able to view
  5   them in the jury room. A computer, projector, printer and accessory equipment will
  6   be available to you in the jury room.
  7

  8           A court technician will show you how to operate the computer and other
  9   equipment; how to locate and view the exhibits on the computer; and how to print
 10   the exhibits. You will also be provided with a paper list of all exhibits received in
 11   evidence. You may request a paper copy of any exhibit received in evidence by
 12   sending a note through the bailiff. If you need additional equipment or supplies or
 13   if you have questions about how to operate the computer or other equipment, you
 14   may send a note to the clerk, signed by your foreperson or by one or more
 15   members of the jury. Do not refer to or discuss any exhibit you were attempting to
 16   view.
 17
 18           If a technical problem or question requires hands-on maintenance or
 19   instruction, a court technician may enter the jury room with the bailiff present for
 20   the sole purpose of assuring that the only matter that is discussed is the technical
 21   problem. When the court technician or any nonjuror is in the jury room, the jury
 22   shall not deliberate. No juror may say anything to the court technician or any
 23   nonjuror other than to describe the technical problem or to seek information about
 24   operation of the equipment. Do not discuss any exhibit or any aspect of the case.
 25
 26           The sole purpose of providing the computer in the jury room is to enable
 27   jurors to view the exhibits received in evidence in this case. You may not use the
 28   computer for any other purpose. At my direction, technicians have taken steps to
Case 3:17-cv-00079-H-LL Document 191 Filed 01/31/20 PageID.5916 Page 23 of 63




  1   ensure that the computer does not permit access to the Internet or to any “outside”
  2   website, database, directory, game, or other material. Do not attempt to alter the
  3   computer to obtain access to such materials. If you discover that the computer
  4   provides or allows access to such materials, you must inform the court immediately
  5   and refrain from viewing such materials. Do not remove the computer or any
  6   electronic data or disk from the jury room, and do not copy any such data.
  7

  8                                         Comment
  9   This instruction is premised on the assumption that either the court has ordered
 10   these procedures or the parties have agreed to the availability of electronic display
 11   devices in the jury room and to the procedures set forth in the instruction. If the
 12   parties’ agreement is in the form of a written stipulation, the stipulation should be
 13   subject to approval by the judge and entered as an order. The following are
 14   possible provisions in such a stipulation:
 15
 16         1.      The parties agree to an allocation of the costs of providing the
 17   necessary equipment, including the computer, hard drive, projector, cable, printer,
 18   monitor and other accessories.
 19         2.      Can the technical problem be addressed without any information from
 20   the jury other than an innocuous statement to the effect that (for example) “the
 21   printer isn’t working”?
 22         3.      Can the risk of even inadvertent disclosure of the jury’s deliberations
 23    be eliminated by instructing the jury to cover any charts and to remove or conceal
 24    any papers, etc.?
 25         4.      Should the technician, bailiff or clerk be sworn in, with an oath that
 26   requires him or her not to disclose whatever he or she sees or hears in the jury
 27   room, except for the nature of the technical problem and whether the problem has
 28   been fixed?
Case 3:17-cv-00079-H-LL Document 191 Filed 01/31/20 PageID.5917 Page 24 of 63




  1         Whether or not these or other appropriate precautions to minimize or
  2   eliminate the risk of disclosure are taken, the judge may consider giving the jury
  3   this instruction:
  4
  5                You have informed me that there is a technical problem that has
  6                interfered with your ability to review evidence electronically. I
  7                will send a technician into the jury room to deal with the
  8                problem while you are out of the deliberation room on a break.
  9                Please do not allow any materials reflecting any aspect of your
 10                deliberations to be visible during the technician’s presence.
 11
 12
 13
 14
 15
 16
 17
 18
 19
 20
 21
 22
 23
 24
 25
 26
 27
 28
Case 3:17-cv-00079-H-LL Document 191 Filed 01/31/20 PageID.5918 Page 25 of 63




  1         3.1    DUTY TO DELIBERATE
  2

  3         Before you begin your deliberations, elect one member of the jury as your
  4   presiding juror. The presiding juror will preside over the deliberations and serve as
  5   the spokesperson for the jury in court.
  6
  7         You shall diligently strive to reach agreement with all of the other jurors if
  8   you can do so. Your verdict must be unanimous.
  9
 10         Each of you must decide the case for yourself, but you should do so only
 11   after you have considered all of the evidence, discussed it fully with the other
 12   jurors, and listened to their views.
 13
 14         It is important that you attempt to reach a unanimous verdict but, of course,
 15   only if each of you can do so after having made your own conscientious decision.
 16   Do not be unwilling to change your opinion if the discussion persuades you that
 17   you should. But do not come to a decision simply because other jurors think it is
 18   right, or change an honest belief about the weight and effect of the evidence simply
 19   to reach a verdict.
 20
 21                                          Comment
 22         A jury verdict in a federal civil case must be unanimous, unless the parties
 23   stipulate otherwise. Murray v. Laborers Union Local No. 324, 55 F.3d 1445, 1451
 24   (9th Cir. 1995) (citing Johnson v. Louisiana, 406 U.S. 356, 369-70 n.5 (1972)); see
 25   also Fed. R. Civ. P. 48(b). A federal civil jury must also unanimously reject any
 26   affirmative defenses before it may find a defendant liable and proceed to determine
 27   damages. Jazzabi v. Allstate Ins. Co., 278 F.3d 979, 985 (9th Cir. 2002).
 28
Case 3:17-cv-00079-H-LL Document 191 Filed 01/31/20 PageID.5919 Page 26 of 63




  1         3.2    CONSIDERATION OF EVIDENCE—CONDUCT OF
  2                THE JURY
  3
  4         Because you must base your verdict only on the evidence received in the
  5   case and on these instructions, I remind you that you must not be exposed to any
  6   other information about the case or to the issues it involves. Except for discussing
  7   the case with your fellow jurors during your deliberations:
  8
  9         Do not communicate with anyone in any way and do not let anyone else
 10   communicate with you in any way about the merits of the case or anything to do
 11   with it. This includes discussing the case in person, in writing, by phone or
 12   electronic means, via email, via text messaging, or any internet chat room, blog,
 13   website or application, including but not limited to Facebook, YouTube, Twitter,
 14   Instagram, LinkedIn, Snapchat, or any other forms of social media. This applies to
 15   communicating with your family members, your employer, the media or press, and
 16   the people involved in the trial. If you are asked or approached in any way about
 17   your jury service or anything about this case, you must respond that you have been
 18   ordered not to discuss the matter and to report the contact to the court.
 19
 20         Do not read, watch, or listen to any news or media accounts or commentary
 21   about the case or anything to do with it; do not do any research, such as consulting
 22   dictionaries, searching the Internet, or using other reference materials; and do not
 23   make any investigation or in any other way try to learn about the case on your own.
 24   Do not visit or view any place discussed in this case, and do not use Internet
 25   programs or other devices to search for or view any place discussed during the
 26   trial. Also, do not do any research about this case, the law, or the people
 27   involved—including the parties, the witnesses or the lawyers—until you have been
 28
Case 3:17-cv-00079-H-LL Document 191 Filed 01/31/20 PageID.5920 Page 27 of 63




  1   excused as jurors. If you happen to read or hear anything touching on this case in
  2   the media, turn away and report it to me as soon as possible.
  3
  4         These rules protect each party’s right to have this case decided only on
  5   evidence that has been presented here in court. Witnesses here in court take an oath
  6   to tell the truth, and the accuracy of their testimony is tested through the trial
  7   process. If you do any research or investigation outside the courtroom, or gain any
  8   information through improper communications, then your verdict may be
  9   influenced by inaccurate, incomplete or misleading information that has not been
 10   tested by the trial process. Each of the parties is entitled to a fair trial by an
 11   impartial jury, and if you decide the case based on information not presented in
 12   court, you will have denied the parties a fair trial. Remember, you have taken an
 13   oath to follow the rules, and it is very important that you follow these rules.
 14
 15         A juror who violates these restrictions jeopardizes the fairness of these
 16   proceedings, and a mistrial could result that would require the entire trial process
 17   to start over. If any juror is exposed to any outside information, please notify the
 18   court immediately.
 19
 20
 21
 22
 23
 24
 25
 26
 27
 28
Case 3:17-cv-00079-H-LL Document 191 Filed 01/31/20 PageID.5921 Page 28 of 63




  1         3.3   COMMUNICATION WITH COURT
  2

  3         If it becomes necessary during your deliberations to communicate with me,
  4   you may send a note through the bailiff, signed by any one or more of you. No
  5   member of the jury should ever attempt to communicate with me except by a
  6   signed writing. I will not communicate with any member of the jury on anything
  7   concerning the case except in writing or here in open court. If you send out a
  8   question, I will consult with the lawyers before answering it, which may take some
  9   time. You may continue your deliberations while waiting for the answer to any
 10   question. Remember that you are not to tell anyone—including the court—how the
 11   jury stands, whether in terms of vote count or otherwise, until after you have
 12   reached a unanimous verdict or have been discharged.
 13
 14                                      Comment
 15         For guidance on the general procedures regarding jury questions during
 16   deliberations, see JURY INSTRUCTIONS COMMITTEE OF THE NINTH
 17   CIRCUIT, A MANUAL ON JURY TRIAL PROCEDURES § 5.1.A (2013).
 18
 19
 20
 21
 22
 23
 24
 25
 26
 27
 28
Case 3:17-cv-00079-H-LL Document 191 Filed 01/31/20 PageID.5922 Page 29 of 63




  1         3.4    READBACK OR PLAYBACK
  2

  3         If during jury deliberations you request for a readback of the testimony of a
  4   witness, you are cautioned that all readbacks run the risk of distorting the trial
  5   because of overemphasis of one portion of the testimony. The readback could
  6   contain errors. The readback cannot reflect matters of demeanor , tone of voice,
  7   and other aspects of the live testimony. Your recollection and understanding of the
  8   testimony controls. Finally, in your exercise of judgment, the testimony read
  9   cannot be considered in isolation, but must be considered in the context of all the
 10   evidence presented.
 11                                         Comment
 12         Although a court has broad discretion to read back excerpts or the entire
 13   testimony of a witness when requested by a deliberating jury, precautionary steps
 14   should be taken. Absent the parties’ stipulation to a different procedure, the jury
 15   should be required to hear the readback in open court, with counsel for both sides
 16   present, and after giving the admonition set out above. See United States v.
 17   Newhoff, 627 F.3d 1163, 1167 (9th Cir. 2010); see also JURY INSTRUCTIONS
 18   COMMITTEE OF THE NINTH CIRCUIT, A MANUAL ON JURY TRIAL
 19   PROCEDURES § 5.1.C (2013).
 20
 21
 22
 23
 24
 25
 26
 27
 28
Case 3:17-cv-00079-H-LL Document 191 Filed 01/31/20 PageID.5923 Page 30 of 63




  1         3.5    RETURN OF VERDICT
  2

  3         A verdict form has been prepared for you. You should work through the
  4   verdict form carefully and strictly follow the directions set forth in the form. After
  5   you have reached unanimous agreement on a verdict, your foreperson should
  6   complete the verdict form according to your deliberations, sign and date it, and
  7   advise the clerk or bailiff that you are ready to return to the courtroom.
  8
  9
 10
 11
 12
 13
 14
 15
 16
 17
 18
 19
 20
 21
 22
 23
 24
 25
 26
 27
 28
Case 3:17-cv-00079-H-LL Document 191 Filed 01/31/20 PageID.5924 Page 31 of 63




  1         5.1   DAMAGES—PROOF
  2

  3         It is the duty of the Court to instruct you about the measure of damages. By
  4   instructing you on damages, the Court does not mean to suggest for which party
  5   your verdict should be rendered.
  6
  7         If you find for the plaintiff on either or both of plaintiff’s claims, you must
  8   determine the plaintiff’s damages. The plaintiff has the burden of proving damages
  9   by a preponderance of the evidence. Damages means the amount of money that
 10   will reasonably and fairly compensate the plaintiff for any injury you find was
 11   caused by the defendant. It is for you to determine what damages, if any, have been
 12   proved.
 13
 14         Your award must be based upon evidence and not upon speculation,
 15   guesswork or conjecture.
 16
 17
 18
 19
 20
 21
 22
 23
 24
 25
 26
 27
 28
Case 3:17-cv-00079-H-LL Document 191 Filed 01/31/20 PageID.5925 Page 32 of 63




  1       5.3     DAMAGES—MITIGATION
  2

  3       The plaintiff has a duty to use reasonable efforts to mitigate damages. To
  4   mitigate means to avoid or reduce damages.
  5
  6       The defendant has the burden of proving by a preponderance of the evidence:
  7       1.      that the plaintiff failed to use reasonable efforts to mitigate damages;
  8               and
  9       2.      the amount by which damages would have been mitigated
 10
 11
 12
 13
 14
 15
 16
 17
 18
 19
 20
 21
 22
 23
 24
 25
 26
 27
 28
Case 3:17-cv-00079-H-LL Document 191 Filed 01/31/20 PageID.5926 Page 33 of 63




  1         18.2 SECURITIES—RULE 10b-5 CLAIM
  2

  3         The plaintiff alleges that the defendant made material misrepresentations
  4   concerning the ownership and the functionality of the Title Rover technology that
  5   was the subject of the investment in securities for Hopewell-Pilot Project, LLC as
  6   well as the use of the investment proceeds of the plaintiff by Hopewell-Pilot
  7   Project, LLC. This is referred to as “the plaintiff’s 10b-5 claim.”
  8
  9         On this claim, the plaintiff has the burden of proving each of the following
 10   elements by a preponderance of the evidence:
 11         1.     the defendant made an untrue statement of a material fact or omitted a
 12   material fact necessary under the circumstances to keep the statements that were
 13   made from being misleading in connection with the sale of the securities;
 14         2.     the defendant acted knowingly;
 15         3.     the defendant used an instrumentality of interstate commerce, such as
 16   email or telephone, in connection with the sale of securities, regardless of whether
 17   the instrumentality itself was used to make an untrue statement;
 18         4.     the plaintiff justifiably relied on the defendant’s untrue statement of a
 19   material fact or on the defendant’s omission to state a necessary material fact in
 20   buying securities;
 21         5.     the defendant’s misrepresentation or omission caused the plaintiff to
 22   suffer damages.2
 23
            2
                   Defendant objects to this jury instruction to the extent that the
 24   elements set forth for the Plaintiff’s burden in proving its securities fraud claim are
      inconsistent with the elements set forth in the Pre-Trial Order of the Court. (See
 25   Docket No. 163 lns. 19-27 at 3.) Defendant proposes the elements should be set
      forth in a manner more consistent with the Pre-Trial Order as follows:
 26
             1.    a material misrepresentation or omission by the defendant;
 27          2.    scienter; that is, the defendant acted knowingly;
 28          3.    a connection between the misrepresentation or omission and the
      purchase or sale of a security;
Case 3:17-cv-00079-H-LL Document 191 Filed 01/31/20 PageID.5927 Page 34 of 63




  1         If you find that the plaintiff has proved each of the above elements, your
  2   verdict should be for the plaintiff. If, on the other hand, you find that the plaintiff
  3   has failed to prove any one of these elements, your verdict should be for the
  4   defendant.
  5                                          Comment
  6         See Retail Wholesale & Dep’t Store Union Local 338 Retirement Fund v.
  7   Hewlett-Packard Co., 845 F.3d 1268, 1274 (9th Cir. 2017) (listing elements of
  8   claim).
  9
 10         See Instruction 18.1 (Securities—Definition of Recurring Terms) for
 11   definitions of “security,” “10b-5 claim,” “misrepresentation,” “omission,” “in
 12   connection with,” and “instrumentality of interstate commerce.” National security
 13   exchanges include the New York Stock Exchange and the NASDAQ Stock
 14   Market.
 15
 16         See 15 U.S.C. § 78j(b) (unlawful to use deceptive device in connection with
 17   purchase or sale of security) and 17 C.F.R. § 240.10b-5 (unlawful to use device to
 18   defraud, to make untrue statement or omission of material fact, or to engage in
 19   fraudulent act in connection with purchase or sale of security). Gray v. First
 20   Winthrop Corp., 82 F.3d 877, 884 (9th Cir. 1996), confirms that the elements
 21   described in this instruction are required to prove a 10b-5 claim.
 22
 23         A defendant “makes” a statement if the defendant has ultimate authority
 24   over the statement, including its content and whether and how to communicate it.
 25
 26         4.    the plaintiff justifiably relied upon the material misrepresentation or
      omission;
 27         5.    the plaintiff suffered economic loss; and
 28         6.    loss causation; that is, the defendant’s material misrepresentation or
      omission caused the diminution in the value of the securities purchased or sold.
Case 3:17-cv-00079-H-LL Document 191 Filed 01/31/20 PageID.5928 Page 35 of 63




  1   Janus Capital Grp., Inc. v. First Derivative Traders, 564 U.S. 135, 142 (2011).
  2   The plaintiff must show that the defendant had control over the statement; a
  3   defendant’s significant involvement in the preparation of a prospectus containing
  4   untrue or misleading statements is not enough to show that the defendant “made”
  5   the statements. Id.
  6
  7         A defendant may also be liable if the defendant disseminates false
  8   statements with intent to defraud. Lorenzo v. S.E.C., 139 S. Ct. 1094 (2019).
  9   Where a defendant does not “make” a statement but disseminates information that
 10   is “understood to contain material untruths,” such conduct can fall within the scope
 11   of a 10b-5 claim. Id. at 1101; see also id. at 1103 (“[U]sing false representations to
 12   induce the purchase of securities would seem a paradigmatic example of securities
 13   fraud.”).
 14
 15         Previously, these instructions phrased the fourth element as requiring that
 16   “the plaintiff reasonably relied” on the misrepresentation. Several Ninth Circuit
 17   cases, however, use the phrase “justifiable reliance.” See Livid Holdings Ltd. v.
 18   Salomon Smith Barney, Inc., 416 F.3d 940, 950 (9th Cir. 2005) (“If [Plaintiff]
 19   justifiably relied on Defendants’ misrepresentation about the stock sale and, in
 20   turn, bought [company] stock based on this reliance, it incurred damages from
 21   Defendants’ fraud”); Binder v. Gillespie, 184 F.3d 1059, 1063 (9th Cir. 1999);
 22   Gray, 82 F.3d at 884.
 23
 24         Revised June 2019
 25
 26
 27
 28
Case 3:17-cv-00079-H-LL Document 191 Filed 01/31/20 PageID.5929 Page 36 of 63




  1         18.3 SECURITIES—MISREPRESENTATIONS OR OMISSIONS—
  2               MATERIALITY
  3
  4         The plaintiff must prove by a preponderance of the evidence that the
  5   defendant’s misrepresentation or omission was material.
  6
  7         A factual representation concerning a security is material if there is a
  8   substantial likelihood a reasonable investor would consider the fact important in
  9   deciding whether to buy or sell that security.
 10
 11         An omission concerning a security is material if a reasonable investor would
 12   have regarded what was not disclosed to it as having significantly altered the total
 13   mix of information it took into account in deciding whether to buy or sell the
 14   security.
 15
 16         You must decide whether something was material based on the
 17   circumstances as they existed at the time of the statement or omission.
 18
 19                                        Comment
 20         In Basic Inc. v. Levinson, 485 U.S. 224, 231 (1988), the Supreme Court
 21   adopted the standard for materiality developed in TSC Industries, Inc. v. Northway,
 22   Inc., 426 U.S. 438, 449 (1976), (whether a reasonable shareholder would “consider
 23   it important” or whether the fact would have “assumed actual significance”) as the
 24   standard for actions under 15 U.S.C. § 78j(b).
 25
 26         In discussing materiality, the Ninth Circuit has applied TSC Industries and
 27   Basic Inc. in various formulations. See, e.g., Livid Holdings Ltd. v. Salomon Smith
 28   Barney, Inc., 416 F.3d 940, 946-48 (9th Cir. 2005) (applying Basic Inc. materiality
Case 3:17-cv-00079-H-LL Document 191 Filed 01/31/20 PageID.5930 Page 37 of 63




  1   test); No. 84 Emp’r-Teamster Joint Council Pension Trust Fund v. Am. W. Holding
  2   Corp., 320 F.3d 920, 934 (9th Cir. 2003) (declining to adopt bright line rule for
  3   materiality that would require immediate change in stock price and instead
  4   engaging in “fact-specific inquiry” under Basic Inc.); In re Stac Electrs. Sec. Litig.,
  5   89 F.3d 1399, 1408 (9th Cir. 1996) (applying test of whether there was substantial
  6   likelihood that omitted fact would have been viewed by reasonable investor as
  7   having significantly altered “total mix” of information made available); Kaplan v.
  8   Rose, 49 F.3d 1363, 1371 (9th Cir. 1994) (applying test of whether omission or
  9   misrepresentation would have misled reasonable investor about nature of his or her
 10   investment); McGonigle v. Combs, 968 F.2d 810, 817 (9th Cir. 1992) (applying
 11   test of whether there was substantial likelihood that, under all the circumstances,
 12   omitted fact would have assumed actual significance in deliberations of reasonable
 13   shareholder); see also In re Atossa Genetics Inc. Sec. Litig.,868 F.3d 784, 795-96
 14   (9th Cir. 2017) (discussing relationship between materiality and reliance and
 15   noting that “materiality” may be different when plaintiff alleges direct reliance on
 16   misrepresentation, rather than fraud-on-the-market theory).
 17
 18         For a discussion of the distinction between mere puffery, which is not
 19   material, and a statement that is materially misleading, see In re Quality Systems,
 20   Inc. Sec. Litig., 865 F.3d 1130, 1143-44 (9th Cir. 2017).
 21
 22   The Ninth Circuit has held that stock price movements are relevant to reliance, and
 23   not to materiality. See Retail Wholesale & Dep’t Store Union Local 338 Retirement
 24   Fund v. Hewlett-Packard Co., 845 F.3d 1268, 1277 (9th Cir. 2017).
 25         Revised Sept. 2017
 26
 27
 28
Case 3:17-cv-00079-H-LL Document 191 Filed 01/31/20 PageID.5931 Page 38 of 63




  1         18.4 SECURITIES—FORWARD-LOOKING STATEMENTS
  2

  3         In considering whether the defendant made an untrue statement of a material
  4   fact or omitted a material fact necessary under the circumstances to keep the
  5   statements that were made from being misleading, you must distinguish between
  6   statements of fact and forward-looking statements.
  7

  8         Predictions, projections and other forward-looking statements, even if
  9   ultimately proven incorrect, are generally not statements of fact, but instead
 10   forecasts about what may or may not occur in the future.
 11
 12         Predictions, projections and other forward-looking statements may constitute
 13   a basis for a violation of Rule 10b-5 only if the plaintiff proves by a preponderance
 14   of the evidence that, at the time the forward-looking statements were made, (1) the
 15   defendant did not actually believe the statements, (2) there was no reasonable basis
 16   for the defendant to believe the statements, or (3) the defendant was aware of
 17   undisclosed facts tending to seriously undermine the accuracy of the statements.
 18
 19                                      Comment
 20         This instruction addresses “forward-looking statements” that fall outside the
 21   coverage of the safe harbor afforded to forward-looking statements by the Private
 22   Securities Litigation Reform Act of 1995 (“PSLRA”), 15 U.S.C. § 78u-5(c). The
 23   PSLRA’s safe harbor has numerous exclusions. For example, the safe harbor does
 24   not apply to statements contained in audited financial statements, nor does it apply
 25   to various other categories of statements such as statements made in connection
 26   with a going-private transaction, a tender offer, or an initial public offering. See
 27   generally 15 U.S.C. § 78u-5(b). When the PSLRA’s safe harbor does not apply,
 28   background judicial doctrines may nonetheless govern whether statements of
Case 3:17-cv-00079-H-LL Document 191 Filed 01/31/20 PageID.5932 Page 39 of 63




  1   opinion or statements accompanied by cautionary language are actionable under
  2   Rule 10b-5. See, e.g., Retail Wholesale & Dep’t Store Union Local 338 Retirement
  3   Fund v. Hewlett-Packard Co., 845 F.3d 1268, 1275-76 (9th Cir. 2017) (concluding
  4   that aspirational statements were not capable of being false); In re Oracle Corp.
  5   Sec. Litig., 627 F.3d 376, 388 & n.2 (9th Cir. 2010) (applying materiality test to
  6   forward-looking statements when PSLRA safe harbor did not apply); In re Cutera
  7   Sec. Litig., 610 F.3d 1103, 1111 (9th Cir. 2010) (holding that “vague statements of
  8   optimism” are not actionable); Livid Holdings Ltd. v. Salomon Smith Barney, Inc.,
  9   416 F.3d 940, 947 (9th Cir. 2005) (applying “bespeaks caution” doctrine).
 10
 11         The term “forward-looking statements” refers generally to management
 12   projections of future economic performance, such as sales, revenue or earnings per
 13   share forecasts. In the context of the PSLRA safe harbor, the term means “any
 14   statement regarding (1) financial projections, (2) plans and objectives of
 15   management for future operations, (3) future economic performance, or (4) the
 16   assumptions ‘underlying or related to’ any of these issues.” No. 84 Empl’r-
 17   Teamster Joint Council Pension Trust Fund v. Am. W. Holding Corp., 320 F.3d
 18   920, 936 (9th Cir. 2003) (quoting 15 U.S.C. § 78u-5(I)). When a defendant makes
 19   mixed statements containing non-forward-looking statements as well as forward-
 20   looking statements, the non-forward-looking statements are not protected by the
 21   safe harbor of the PSLRA. In re Quality Systems, Inc. Sec. Litig., 865 F.3d 1130,
 22   1146-48 (9th Cir. 2017).
 23
 24         As to forward-looking statements not subject to the PSLRA safe harbor, the
 25   Ninth Circuit has stated that such statements are potentially actionable under the
 26   theory that “[a] projection or statement of belief contains at least three implicit
 27   factual assertions: (1) that the statement is genuinely believed, (2) that there is a
 28   reasonable basis for that belief, and (3) that the speaker is not aware of any
Case 3:17-cv-00079-H-LL Document 191 Filed 01/31/20 PageID.5933 Page 40 of 63




  1   undisclosed facts tending to seriously undermine the accuracy of the statement.” In
  2   re Apple Computer Sec. Litig., 886 F.2d 1109, 1113 (9th Cir. 1989). See also In re
  3   Oracle, 627 F.3d at 388; Provenz v. Miller, 102 F.3d 1478, 1487 (9th Cir. 1996);
  4   Hanon v. Dataproducts Corp., 976 F.2d 497, 501 (9th Cir. 1992). Accordingly,
  5   “[f]or a forward-looking statement . . . to constitute a material misrepresentation
  6   giving rise to Section 10(b) or Rule 10b-5 liability, a plaintiff must prove either
  7   ‘(1) the statement is not actually believed [by the speaker], (2) there is no
  8   reasonable basis for the belief, or (3) the speaker is aware of undisclosed facts
  9   tending seriously to undermine the statement’s accuracy.’” In re Oracle, 627 F.3d
 10   at 388 (quoting Provenz, 102 F.3d at 1487) (alteration in original). “The fact that
 11   [a] forecast turn[s] out to be incorrect does not retroactively make it a
 12   misrepresentation.” Id. at 389.
 13
 14         Forward-looking statements that are not affirmatively exempted from the
 15   safe harbor’s coverage under 15 U.S.C. § 78u-5(c), are afforded safe harbor
 16   protection “in either of two circumstances: if they were identified as forward-
 17   looking statements and accompanied by meaningful cautionary language, . . . or if
 18   the investors fail to prove the projections were made with actual knowledge that
 19   they were materially false or misleading.” In re Cutera, 610 F.3d at 1111-12 (9th
 20   Cir. 2010). These two types of forward-looking statements are independent
 21   grounds for protection under the safe harbor. See id. at 1112-13 (holding that the
 22   safe harbor rule should be read disjunctively).
 23
 24         As to the first category, the PSLRA provides a safe harbor for identified
 25   forward-looking statements that are “accompanied by meaningful cautionary
 26   statements identifying important factors that could cause actual results to differ
 27   materially from those in the forward-looking statement[s].” 15 U.S.C. § 78u-
 28   5(1)(A)(I); see also id. § 78u-5(2) (providing a conditional safe harbor for oral
Case 3:17-cv-00079-H-LL Document 191 Filed 01/31/20 PageID.5934 Page 41 of 63




  1   forward-looking statements). This prong of the PSLRA safe harbor codifies
  2   principles underlying the “bespeaks caution” doctrine. See Empl’rs Teamsters
  3   Local Nos. 175 & 505 Pension Trust Fund v. Clorox Co., 353 F.3d 1125, 1132 (9th
  4   Cir. 2004). This instruction does not address the bespeaks caution doctrine because
  5   application of that doctrine is typically not a question for the jury. See id. (“The
  6   bespeaks caution doctrine provides a mechanism by which a court can rule as a
  7   matter of law [typically in a motion to dismiss for failure to state a cause of action
  8   or a motion for summary judgment] that defendants’ forward-looking
  9   representations contained enough cautionary language or risk disclosure to protect
 10   the defendant against claims of securities fraud.”) (alteration in original) (quoting
 11   In re Worlds of Wonder Sec. Litig., 35 F.3d 1407, 1413-15 (9th Cir. 1994))
 12   (internal quotation marks omitted).
 13
 14         As to the second category, the PSLRA provides a safe harbor for forward-
 15   looking statements that the speaker actually believed were true. See 15 U.S.C. §
 16   78u-5(c)(1)(B). To avoid application of the safe harbor under this category,
 17   “plaintiffs must prove that ‘forward- looking’ statements were made with ‘actual
 18   knowledge’ that they were false or misleading.” In re Daou Sys., Inc., Sec. Litig.,
 19   411 F.3d 1006, 1021 (9th Cir. 2005) (quoting In re Silicon Graphics Inc. Sec.
 20   Litig., 183 F.3d 970, 993 (1999) (Browning, J., concurring in part and dissenting in
 21   part)). By contrast, if the statement is not covered by the PSLRA safe harbor,
 22   “[t]he requisite state of mind, at a minimum, is deliberate or conscious
 23   recklessness.” Empl’rs Teamsters, 353 F.3d at 1134.
 24
 25         Revised Sept. 2017
 26
 27
 28
Case 3:17-cv-00079-H-LL Document 191 Filed 01/31/20 PageID.5935 Page 42 of 63




  1            18.5 SECURITIES—KNOWINGLY/SCIENTER
  2

  3            A defendant acts knowingly when he makes an untrue statement with the
  4   knowledge that the statement was false or with reckless disregard for whether the
  5   statement was true. A defendant acts knowingly when he omits necessary
  6   information with the knowledge that the omission would make the statement false
  7   or misleading or with reckless disregard for whether the omission would make the
  8   statement false or misleading.
  9
 10            “Reckless” means highly unreasonable conduct that is an extreme departure
 11   from ordinary care, presenting a danger of misleading investors, which is either
 12   known to the defendant or is so obvious that the defendant must have been aware
 13   of it.
 14
 15                                         Comment
 16            This instruction addresses the element of “scienter,” which was developed in
 17   Ernst & Ernst v. Hochfelder, 425 U.S. 185, 193, reh’g denied, 425 U.S. 986
 18   (1976). In Nelson v. Serwold, 576 F.2d 1332, 1337 (9th Cir. 1978), the court found
 19   that Congress intended Section 10(b) to reach both knowing and reckless conduct,
 20   and it interpreted the Ernst & Ernst decision as merely eliminating negligence as a
 21   basis for liability.
 22
 23            The Ninth Circuit defined “recklessness” in the context of Section 10(b) and
 24   Rule 10b–5 in Hollinger v. Titan Capital Corp., 914 F.2d 1564, 1569 (9th Cir.
 25   1990) (en banc), and In re Software Toolworks Inc., 50 F.3d 615, 626 (9th Cir.
 26   1994). Recklessness satisfies the scienter requirement, except as to forward-
 27   looking statements under the safe harbor provisions of the Private Securities
 28   Litigation Reform Act of 1995 (“PSLRA”), 15 U.S.C. § 78u-5, for which actual
Case 3:17-cv-00079-H-LL Document 191 Filed 01/31/20 PageID.5936 Page 43 of 63




  1   knowledge that the statement was false or misleading is required. See Comment to
  2   Instruction 18.4 (Securities—Forward-Looking Statements).
  3
  4         In Webb v. SolarCity Corp., 884 F.3d 844, 851 (9th Cir. 2018), the Ninth
  5   Circuit explained that the scienter standard requires facts demonstrating an intent
  6   to deceive, manipulate or defraud, or “deliberate recklessness.” The court defined
  7   “deliberate recklessness” as “an extreme departure from the standard of ordinary
  8   care.” Id.
  9
 10         For a discussion of when a corporate officer’s scienter can be imputed to a
 11   corporation, particularly if that officer also defrauds the corporation, see In re
 12   ChinaCast Education Corp. Securities Litigation, 809 F.3d 471 (9th Cir. 2015).
 13
 14         The PSLRA entitles a defendant in any private action arising under Rule
 15   10b-5 to require the court to submit a written interrogatory to the jury regarding
 16   each defendant’s state of mind at the time of the alleged violation of the securities
 17   laws. 15 U.S.C. § 78u-4(d).
 18
 19         Revised June 2018
 20
 21
 22
 23
 24
 25
 26
 27
 28
Case 3:17-cv-00079-H-LL Document 191 Filed 01/31/20 PageID.5937 Page 44 of 63




  1         18.6 SECURITIES—JUSTIFIABLE RELIANCE GENERALLY
  2

  3         The plaintiff must prove by a preponderance of the evidence that it
  4   justifiably relied on the alleged misrepresentation or omission in deciding to
  5   engage in the purchase of the securities in question. The plaintiff may not
  6   intentionally close its eyes and refuse to investigate the circumstances or disregard
  7   known or obvious risks.
  8
  9                                        Comment
 10         The element of “reliance [is] often referred to in cases involving public
 11   securities markets . . . as transaction causation.” Dura Pharms., Inc. v. Broudo,
 12   544 U.S. 336, 341 (2005).
 13
 14         In Atari Corp. v. Ernst & Whinney, 981 F.2d 1025, 1030 (9th Cir. 1992), the
 15   court found that an investor cannot claim reliance on a misrepresentation if the
 16   investor already possessed information sufficient to call the representation into
 17   question.
 18
 19         A rebuttable presumption of reliance is deemed to arise when the fraud
 20   involves material omissions. Affiliated Ute Citizens v. United States, 406 U.S. 128,
 21   153-54 (1972). In a “mixed case of misstatements and omissions,” the presumption
 22   will only apply if the case primarily alleges omissions. Binder v. Gillespie, 184
 23   F.3d 1059, 1063-64 (9th Cir. 1999) (involving case resolved on summary
 24   judgment). Accordingly, at trial, the court will have to resolve whether the
 25   presumption is applicable in light of the evidence.
 26
 27
 28
Case 3:17-cv-00079-H-LL Document 191 Filed 01/31/20 PageID.5938 Page 45 of 63




  1         In deciding whether a plaintiff justifiably relied on the defendant’s alleged
  2   misrepresentations or omissions, you may consider evidence of:
  3         (1)    whether the plaintiff was sophisticated and experienced in financial
  4   and securities matters;
  5         (2)    whether the plaintiff and the defendant had a long-standing business
  6   or personal relationship, or a relationship in which the defendant owed a duty to
  7   the plaintiff to not interfere with or adversely affect the plaintiff’s interests;
  8         (3)    whether the plaintiff ignored or refused to investigate the
  9   circumstances surrounding the transaction;
 10         (4)    whether the plaintiff disregarded risks so obvious that they should
 11   have been known or risks so great as to make it highly probable that harm would
 12   follow;
 13         (5)    whether the defendant concealed the fraud;
 14         (6)    whether the plaintiff had access to the relevant material information;
 15         (7)    whether the misrepresentation was general or specific;
 16         (8)    whether the plaintiff initiated or sought to expedite the transaction;
 17         (9)    whether the defendant prepared or provided to the plaintiff materials
 18   that contained adequate warnings about the risks associated with the investment or
 19   adequate disclaimers describing limitations on the scope of the defendant’s
 20   representations or the defendant’s involvement; and
 21         (10) any other evidence you find helpful in deciding whether the plaintiff
 22   justifiably relied on the defendant’s misrepresentation[s] or omission[s].
 23
 24         For cases listing the factors, see, e.g., Brown v. E.F. Hutton Grp., Inc., 991
 25   F.2d 1020, 1032 (2d Cir.1993); Davidson v. Wilson, 973 F.2d 1391, 1400 (8th
 26   Cir.1992); Myers v. Finkle, 950 F.2d 165, 167 (4th Cir.1991); Jackvony v. RIHT
 27   Fin. Corp., 873 F.2d 411, 416 (1st Cir.1989); Bruschi v. Brown, 876 F.2d 1526,
 28
Case 3:17-cv-00079-H-LL Document 191 Filed 01/31/20 PageID.5939 Page 46 of 63




  1   1529 (11th Cir.1989); Zobrist v. Coal-X, Inc., 708 F.2d 1511, 1518-19 (10th
  2   Cir.1983) .
  3
  4         To establish that a defendant warned the plaintiff adequately of the attendant
  5   risks in the transaction, the defendant’s disclosures must have been precise and
  6   must have related directly to that which the plaintiff claims was misleading. See In
  7   re Worlds of Wonder Sec. Litig., 35 F.3d 1407, 1414-15 (9th Cir. 1994).
  8
  9
 10
 11
 12
 13
 14
 15
 16
 17
 18
 19
 20
 21
 22
 23
 24
 25
 26
 27
 28
Case 3:17-cv-00079-H-LL Document 191 Filed 01/31/20 PageID.5940 Page 47 of 63




  1         18.8 SECURITIES—CAUSATION
  2

  3         The plaintiff must prove by a preponderance of the evidence that the alleged
  4   material misrepresentations or omissions were the cause of its economic injury. To
  5   establish causation, the plaintiff must prove that the alleged misrepresentations or
  6   omissions played a substantial part in causing the injury or loss the plaintiff
  7   suffered. The plaintiff need not prove that the alleged misrepresentations or
  8   omissions was or were the sole cause of the economic injuries.
  9
 10                                         Comment
 11         The Private Securities Litigation Reform Act of 1995 (“PSLRA”) imposed
 12   the requirement that a private plaintiff prove that the defendant’s fraud caused an
 13   economic loss. 15 U.S.C. § 78u-4(b)(4). This element of causation has been
 14   referred to as “‘loss causation,’ i.e., a causal connection between the material
 15   misrepresentation and the loss.” Dura Pharms., Inc. v. Broudo, 544 U.S. 336, 342
 16   (2005). In Dura, the Supreme Court held that the PSLRA “makes clear Congress’
 17   intent to permit private securities fraud actions for recovery where, but only where,
 18   plaintiffs adequately allege and prove the traditional elements of causation and
 19   loss.” Id. at 346. The Supreme Court reversed the Court of Appeals’ ruling that a
 20   plaintiff may establish loss causation if the plaintiff merely shows that the price
 21   paid on the date of purchase was inflated because of the defendant’s
 22   misrepresentation. The Supreme Court held that a plaintiff’s mere purchase of
 23   stock at an inflated price is not sufficient to establish loss causation for a number of
 24   reasons, such as that at the moment of purchase the plaintiff has suffered no loss
 25   because the inflated price paid is offset by the value of the shares he or she
 26   acquired, which at that instant possess equivalent market value. Also, the purchaser
 27   could later sell those shares at a profit. Conversely, if the price drops, the cause of
 28   the decline could be attributable to a host of factors other than that the stock price
Case 3:17-cv-00079-H-LL Document 191 Filed 01/31/20 PageID.5941 Page 48 of 63




  1   previously had been inflated as a result of the defendant’s misrepresentation or
  2   omission. The Court found that under the plaintiff’s theory of liability, the
  3   complaint failed adequately to allege causation because it did not allege that the
  4   defendant corporation’s share price fell significantly after the truth became known,
  5   did not specify the relevant economic loss, and did not describe the causal
  6   connection between that loss and the misrepresentation. Id. at 346-48.
  7

  8         The Ninth Circuit has recently stated that “[t]ypically, ‘to satisfy the loss
  9   causation requirement, the plaintiff must show that the revelation of that
 10   misrepresentation or omission was a substantial factor in causing a decline in the
 11   security’s price, thus creating an actual economic loss for the plaintiff.’” Nuveen
 12   Mun. High Income Opportunity Fund v. City of Alameda, 730 F.3d 1111, 1119 (9th
 13   Cir. 2013) (quoting McCabe v. Ernst & Young, LLP, 494 F.3d 418, 425-26 (3d
 14   Cir.2007)). While “an outright admission of fraud” is not required, “a mere ‘risk’
 15   or ‘potential’ for fraud is insufficient to establish loss causation.” Loos v.
 16   Immersion Corp., 762 F.3d 880, 888-89 (9th Cir. 2014) (quoting Metzler Inv.
 17   GMBH v. Corinthian Colls., Inc., 540 F.3d 1049, 1064 (9th Cir. 2008) (holding
 18   that revelation of investigation, on its own, amounts only to notice of potential
 19   disclosure of fraudulent conduct and thus does not satisfy causation element of §
 20   10(b) and Rule 10b-5 claims). However, “[d]isclosure of the fraud is not a sine qua
 21   non of loss causation, which may be shown even where the alleged fraud is not
 22   necessarily revealed prior to the economic loss.” Nuveen, 730 F.3d at 1120.
 23   Accordingly, “a plaintiff can satisfy loss causation by showing that ‘the defendant
 24   misrepresented or omitted the very facts that were a substantial factor in causing
 25   the plaintiff’s economic loss.”’ Id. (quoting McCabe, 494 F.3d at 425). For
 26   example, in Livid Holdings Ltd. v. Salomon Smith Barney, Inc., 416 F.3d 940, 949
 27   (9th Cir. 2005), the Ninth Circuit held that loss causation was sufficiently alleged
 28   when the plaintiff alleged that the very facts concealed by the defendants — facts
Case 3:17-cv-00079-H-LL Document 191 Filed 01/31/20 PageID.5942 Page 49 of 63




  1   concerning the company’s dire financial situation — resulted in its going bankrupt,
  2   which caused the plaintiff to lose the entire value of its investment in the company.
  3   See also id. at 949 n.2 (concluding that Dura did not require plaintiff to allege
  4   corrective disclosure because plaintiff alleged “private sale of privately traded
  5   stock and . . . not only asserted that it purchased the security at issue at an
  6   artificially inflated price, but pled that the [d]efendants’ misrepresentation was
  7   causally related to the loss it sustained”).
  8
  9
 10
 11
 12
 13
 14
 15
 16
 17
 18
 19
 20
 21
 22
 23
 24
 25
 26
 27
 28
Case 3:17-cv-00079-H-LL Document 191 Filed 01/31/20 PageID.5943 Page 50 of 63




  1         18.9 SECURITIES—DAMAGES
  2

  3         If you find for the plaintiff on the 10b-5 claim, then you must consider and
  4   decide the amount of money damages to be awarded to the plaintiff. You may
  5   award only actual damages in that amount which will reasonably and fairly
  6   compensate the plaintiff for the economic loss it sustained. Your award must be
  7   based on evidence and not upon speculation, guesswork or conjecture. The plaintiff
  8   has the burden of proving damages by a preponderance of the evidence.
  9
 10                                         Comment
 11         Section 10(b) claims for damages are governed by Section 28(a), which
 12   limits all claims brought under the Exchange Act to actual damages. See 15 U.S.C.
 13   § 78bb(a) (providing that no person maintaining a suit for damages under the
 14   Exchange Act may recover “a total amount in excess of his actual damages”); see
 15   also Randall v. Loftsgaarden, 478 U.S. 647, 661-62 (1986).
 16
 17         “The usual measure of damages for securities fraud claims under Rule 10b-5
 18   is out-of-pocket loss; that is, the difference between the value of what the plaintiff
 19   gave up and the value of what the plaintiff received. Consequential damages may
 20   also be awarded if proved with sufficient certainty The district court may apply a
 21   rescissory measure of damages in appropriate circumstances.” Ambassador Hotel
 22   Co., Ltd. v. Wei-Chuan Inv., 189 F.3d 1017, 1030 (9th Cir. 1999) (citing DCD
 23   Programs v. Leighton, 90 F.3d 1442, 1449 (9th Cir. 1996)). The Supreme Court’s
 24   decision in Dura Pharmaceuticals, Inc. v. Broudo, 544 U.S. 336 (2005), highlights
 25   the difficulty in framing an instruction premised on a theory that the price on the
 26   date of purchase was inflated because of a misrepresentation. See Comment to
 27   Instruction 18.8 (Securities—Causation). Comparable difficulties could arise when
 28   there are several different transaction dates or multiple plaintiffs, or when the
Case 3:17-cv-00079-H-LL Document 191 Filed 01/31/20 PageID.5944 Page 51 of 63




  1   lawsuit is brought as a class action. In such cases, computations based on average
  2   prices during the applicable trading period might prove necessary.
  3
  4         Because of the above-described complications, expert testimony is often
  5   proffered in calculating damages in 10b-5 actions. See In re Imperial Credit Indus.,
  6   Inc. Sec. Litig., 252 F. Supp. 2d 1005, 1014-15 (C.D. Cal. 2003); In re Oracle Sec.
  7   Litig., 829 F. Supp. 1176, 1181 (N.D. Cal. 1993).
  8
  9
 10
 11
 12
 13
 14
 15
 16
 17
 18
 19
 20
 21
 22
 23
 24
 25
 26
 27
 28
Case 3:17-cv-00079-H-LL Document 191 Filed 01/31/20 PageID.5945 Page 52 of 63




  1         18.10 SECURITIES—CONTROLLING PERSON LIABILITY
  2

  3         Under the Securities Exchange Act of 1934, a defendant may be liable if
  4   during the period that someone else defrauded the plaintiff, the defendant had the
  5   authority to control that person or company.
  6         The plaintiff claims that the defendant is a controlling person and is
  7   therefore liable under the securities laws. On this claim, the plaintiff has the burden
  8   of proving by a preponderance of the evidence that the defendant [controlling
  9   person] possessed, directly or indirectly, the actual power to direct or cause the
 10   direction of the management and policies of Hopewell Pilot-Project LLC and/or
 11   Title Rover.
 12
 13                                         Comment
 14         See Instruction 18.0 (Securities—Definition of Recurring Terms) for
 15   definition of “controlling person.” Section 20(a) of the Securities Exchange Act of
 16   1934 provides that “controlling persons” can be vicariously liable for 10b-5
 17   violations. See 15 U.S.C. § 78t(a) (liability of controlling persons); 17 C.F.R. §
 18   230.405 (definition of “control”); Hollinger v. Titan Capital Corp., 914 F.2d 1564,
 19   1578 (9th Cir.1990)(en banc)(broker-dealer is “controlling person” within meaning
 20    of the 1934 Act and could be liable for its stockbroker-employee’s conduct, even
 21   if the broker-dealer and the stockbroker contractually agreed that the stockbroker
 22   would be an independent contractor), cert. denied, 499 U.S. 976 (1991).
 23
 24
 25
 26
 27
 28
Case 3:17-cv-00079-H-LL Document 191 Filed 01/31/20 PageID.5946 Page 53 of 63




  1   See also No. 84 Employer-Teamster Joint Council Pension Trust Fund v America
  2   West Holding Corp., 320 F.3d 920, 945 (9th Cir.2003) (discussing traditional
  3   indicia of control). See Instruction 18.9 (Securities—Good Faith Defense to
  4   Controlling Person Liability).3
  5
  6
  7

  8
  9
 10
 11
 12
 13
 14
 15
 16
 17
 18
 19
 20
 21         3
                    Defendant objects to the inclusion of this instruction on the grounds
 22   that controlling person liability is not an issue framed for adjudication in the
      governing Pre-Trial Order. (See Docket No. 163; and Transcript of Pre-Trial
 23   Conference, Docket No. 176 lns. 18-19 at 10 (pre-trial order supersedes the
      pleadings).) In the event that Defendant’s objection is overruled, Defendant
 24   contends that Jury Instruction 18.11 should be included herein as set forth below.
      In the event that Defendant’s objection is sustained, both Instruction Nos. 18.10
 25   and 18.11 should be stricken from these proposed Jury Instructions. Plaintiff
      contends that the control-person theory has been raised both in its operative
 26   complaint [See ECF No. 93, ¶¶ 3,10, 16] and Memo. of Contentions of Fact and
      Law. [See ECF No. 39, p. 19, subsection C] and will be a core theory of its case at
 27   trial. Under Defendant’s own logic, Jury Instruction 18.4 (Forward-Looking
      Statements), would also be precluded, but Defendant does not object to the
 28   inclusion of that instruction. Striking out instructions solely on this basis is
      impractical and against the interests of justice.
Case 3:17-cv-00079-H-LL Document 191 Filed 01/31/20 PageID.5947 Page 54 of 63




  1         18.11 SECURITIES—GOOD FAITH DEFENSE TO CONTROLLING
  2                PERSON LIABILITY
  3
  4         The defendant contends that he is not liable to the plaintiff even if he was a
  5   controlling person because he did not induce the violation that led to the plaintiff’s
  6   economic injury and he acted in good faith. The defendant has the burden of
  7   proving both of the following elements by a preponderance of the evidence:
  8         1.     the defendant did not directly or indirectly induce the violation; and
  9         2.     the defendant acted in good faith.
 10
 11         If you find that the defendant proved both of these elements, your verdict
 12   should be for the defendant. The defendant can prove good faith only by
 13   establishing that [he] [she] [it] maintained and enforced a reasonable and proper
 14   system of supervision and internal control. If you find that the defendant failed to
 15   prove either or both of these elements, your verdict should be for the plaintiff.
 16
 17                                        Comment
 18   See 15 U.S.C. § 78t(a) (Section 20(a) of the 1934 Act (Liability of Controlling
 19   Persons)); Hollinger v. Titan Capital Corp., 914 F.2d 1564, 1575–76 (9th
 20   Cir.1990) (en banc)(defendant has the burden of establishing its good faith), cert.
 21   denied, 499 U.S. 976 (1991).
 22
 23
 24
 25
 26
 27
 28
Case 3:17-cv-00079-H-LL Document 191 Filed 01/31/20 PageID.5948 Page 55 of 63




  1         PJC 105.2 INSTRUCTION ON COMMON LAW FRAUD –
  2                     INTENTIONAL MISREPRESENTATION
  3
  4         Fraud occurs when:
  5      1. a party makes a material misrepresentation, and
  6      2. the misrepresentation is made with knowledge of its falsity or made
  7         recklessly without any knowledge of the truth and as a positive assertion,
  8         and
  9      3. the misrepresentation is made with the intention that it should be acted on by
 10         the other party, and
 11      4. the other party relies on the misrepresentation and thereby suffers injury.
 12
 13   “Misrepresentation” means a false statement of fact OR a statement of opinion
 14   based on a false statement of fact.
 15
 16   Source of instruction. The supreme court has repeatedly identified these elements
 17   of common-law fraud. See, e.g., Johnson v. Brewer & Pritchard, P.C., 73 S.W.3d
 18   193, 211 n.45 (Tex. 2002) (identifying the recognized elements of common-law
 19   fraud); Formosa Plastics Corp. USA v. Presidio Engineers & Contractors, Inc.,
 20   960 S.W.2d 41, 47 (Tex. 1998) (discussing recoverable damages sounding in tort);
 21   Oilwell Division, United States Steel Corp. v. Fryer, 493 S.W.2d 487, 491 (Tex.
 22   1973) (first announcing the recognized elements of common-law fraud and
 23   discussing fraudulent inducement as an affirmative defense).
 24   Reliance. In Grant Thornton LLP v. Prospect High Income Fund, 314 S.W.3d 913,
 25   923-24 (Tex. 2010), the supreme court explained that "fraud . . . require[s] that the
 26   plaintiff show actual and justifiable reliance" and held there was no evidence that
 27   the plaintiffs had justifiably relied on an audit report because they had knowledge
 28   of the company's true condition. See Grant Thornton LLP, 314 S.W.3d at 923
Case 3:17-cv-00079-H-LL Document 191 Filed 01/31/20 PageID.5949 Page 56 of 63




  1   (measuring justifiability "given a fraud plaintiff's individual characteristics,
  2   abilities, and appreciation of facts and circumstances at or before the time of the
  3   alleged fraud") (quoting Haralson v. E.F. Hutton Group, Inc., 919 F.2d 1014, 1026
  4   (5th Cir. 1990)); see also Ernst & Young, L.L.P. v. Pacific Mutual Life Insurance
  5   Co., 51 S.W.3d 573, 577 (Tex. 2001). The supreme court has rejected the argument
  6   that a party's failure to use due diligence bars a claim of fraud. See Koral Industries
  7   v. Security-Connecticut Life Insurance Co., 802 S.W.2d 650, 651 (Tex. 1990);
  8   Trenholm v. Ratcliff, 646 S.W.2d 927, 933 (Tex. 1983) (defendant in fraud case
  9   cannot complain that plaintiff failed to discover truth through exercise of care).
 10
 11   Whether a statement is one of fact or merely one of opinion often depends on the
 12   circumstances in which the statement is made. Italian Cowboy Partners, Ltd. v.
 13   Prudential Insurance Co. of America, 341 S.W.3d 323, 338 (Tex. 2011). For
 14   example, special or one-sided k knowledge may lead to the conclusion that a
 15   statement is one of fact rather than opinion. Italian Cowboy Partners, Ltd., 341
 16   S.W.3d at 338.
 17
 18
 19
 20
 21
 22
 23
 24
 25
 26
 27
 28
Case 3:17-cv-00079-H-LL Document 191 Filed 01/31/20 PageID.5950 Page 57 of 63




  1              PJC 115.37 PREDICATE QUESTION AND INSTRUCTION ON
  2                     AWARD OF PUNITIVE/EXEMPLARY DAMAGES
  3
  4         Plaintiff seeks an award of punitive/damages in connection with its common
  5   law intentional misrepresentation claim. To obtain punitive damages, Plaintiff
  6   must prove by clear and convincing evidence that in making the intentional
  7   misrepresentation found, Defendant acted with malice, fraud or gross-negligence
  8   or that other “aggravating circumstances” are present.
  9         "Clear and convincing evidence" means the measure or degree of proof that
 10   produces a firm belief or conviction of the truth of the allegations sought to be
 11   established.
 12         "Malice" means a specific intent by Defendant to cause substantial injury or
 13   harm to Plaintiff.
 14         “Gross Negligence” means and act or omission by Defendant:
 15         1.       Which when viewed objectively from the standpoint of the Defendant
 16              at the time of its occurrence involves an extreme degree of risk,
 17              considering the probability and magnitude of the potential harm to others;
 18              and
 19         2.       Of which the Defendant has actual, subjective awareness of the risk
 20              involved, but nevertheless proceeds with conscious indifference to the
 21              rights, safety or welfare of others.
 22   “Fraud” means knowingly or recklessly making an untrue statement.4
 23
            4
                    Defendant objects to this Jury Instruction as phrased. Defendant
 24   contends that, while the standard for punitive damages in Texas requires a showing
      of malice, fraud, or gross negligence, a showing of clear and convincing evidence
 25   of mere fraud is not alone sufficient to support an award of punitive damages
      where the underlying liability upon which punitive damages are based is fraud.
 26   Defendant contends that punitive damages may only be awarded upon a finding of
      fraud where there are further aggravating circumstances, such as where the fraud is
 27   found by clear and convincing evidence to have been committed for the specific
      purpose of causing injury to Plaintiff, or upon a showing by clear and convincing
 28   evidence of wonton and malicious conduct in connection with the fraud. See
      Dennis v. Dial Fin. & Thrift Co., 401 S.W.2d 803, 805 (Tex. 1966).
Case 3:17-cv-00079-H-LL Document 191 Filed 01/31/20 PageID.5951 Page 58 of 63




  1                                         Comment
  2          In a case in which a defendant has requested a bifurcated trial pursuant to
  3   Tex. Civ. Prac. & Rem. Code § 41.009, PJC 115.37 should be answered in the first
  4   phase of the trial.
  5          By the supreme court's March 15, 2011, effective April 1, 2011, and April
  6   13, 2011, effective April 13, 2011, orders under Tex. R. Civ. P. 226a, the supreme
  7   court requires unanimity on the exemplary damages question and the applicable
  8   liability question in cases governed by Tex. Civ. Prac. & Rem. Code § 41.003(d).
  9   PJC 115.37B is conditioned accordingly. The unanimity instruction is adapted
 10   from the instruction in Tex. Civ. Prac. & Rem. Code § 41.003(e) and the supreme
 11   court's March 15, 2011, effective April 1, 2011, and April 13, 2011, effective April
 12   13, 2011, orders under Tex. R. Civ. P. 226a.
 13
 14   Actual damages generally required. In general, exemplary damages may be
 15   awarded only if damages other than nominal damages are awarded. However, in
 16   actions filed before September 1, 2003, if the jury finds that the harm suffered by
 17   the plaintiff was caused by a specific intent by the defendant to cause substantial
 18   injury to the plaintiff (the first definition of "malice" in the question above), then
 19   an award of nominal damages will support an award of exemplary damages.
 20   Former Tex. Civ. Prac. & Rem. Code § 41.004. Actions filed on or after September
 21   1, 2003, are governed by the 2003 amendments to the Civil Practice and Remedies
 22   Code that provide that a claimant may not recover exemplary damages if the jury
 23   awards only nominal damages. Tex. Civ. Prac. & Rem. Code § 41.004(a).
 24
 25   Fraud as a ground for exemplary damages. Fraud, as well as malice, is a ground
 26   for recovery of exemplary damages. Tex. Civ. Prac. & Rem. Code § 41.003(a)(1).
 27   “It is generally recognized that exemplary damages may properly be awarded when
 28   the plaintiff has suffered actual damage as the result of fraud intentionally
Case 3:17-cv-00079-H-LL Document 191 Filed 01/31/20 PageID.5952 Page 59 of 63




  1   committed for the purpose of injuring him,” and “[a] person who intentionally
  2   misrepresents facts for the purpose of injuring another is guilty of wanton and
  3   malicious conduct” for purposes of exemplary damages. Dennis v. Dial Fin. &
  4   Thrift Co., 401 S.W.2d 803, 805 (Tex. 1966).
  5
  6   Gross Negligence as a ground for exemplary damages. In actions filed on or
  7   after September 1, 2003, gross negligence is also a ground for recovery of
  8   exemplary damages. Tex. Civ. Prac. & Rem. Code § 41.003(a)(3).
  9
 10   Unanimity. For actions filed on or after September 1, 2003, "[e]xemplary damages
 11   may be awarded only if the jury was unanimous in regard to finding liability for
 12   and the amount of exemplary damages." Tex. Civ. Prac. & Rem. Code § 41.003(d).
 13   Section 41.003(e) of the Code mandates that the jury be instructed that its answer
 14   regarding the amount of exemplary damages must be unanimous. By the supreme
 15   court's March 15, 2011, effective April 1, 2011, and April 13, 2011, effective April
 16   13, 2011, orders under Tex. R. Civ. P. 226a, the supreme court requires unanimity
 17   on the exemplary damages question and the applicable liability question in cases
 18   governed by Tex. Civ. Prac. & Rem. Code § 41.003(d). PJC 115.37B is
 19   conditioned accordingly.
 20
 21
 22
 23
 24
 25
 26
 27
 28
Case 3:17-cv-00079-H-LL Document 191 Filed 01/31/20 PageID.5953 Page 60 of 63




  1                      PJC 115.38 QUESTION AND INSTRUCTION ON
  2                            PUNITIVE/EXEMPLARY DAMAGES
  3           If you have found that Plaintiff has proved by clear and convincing evidence
  4   that punitive damages are justified, you must unanimously agree on the amount of
  5   any award of exemplary damages.
  6           "Exemplary damages" means an amount that you may in your discretion
  7   award as a penalty or by way of punishment.
  8           Factors to consider in awarding exemplary damages, if any, are--
  9           1. The nature of the wrong.
 10           2. The character of the conduct involved.
 11           3. The degree of culpability of Defendant.
 12           4. The situation and sensibilities of the parties concerned.
 13           5. The extent to which such conduct offends a public sense of justice and
 14              propriety.
 15           6. The net worth of Defendant.
 16
 17                                          Comment
 18           When to use. PJC 115.38 is used to submit exemplary damages. It should be
 19   predicated on a finding justifying the award of exemplary damages.
 20           Source of instructions. Tex. Civ. Prac. & Rem. Code §§ 41.001(5),
 21   41.003(d), (e), 41.011(a); and the supreme court's March 15, 2011, effective April
 22   1, 2011, and April 13, 2011, effective April 13, 2011, orders under Tex. R. Civ. P.
 23   226a.
 24
 25   Predicate finding. Section 41.003 of the Civil Practice and Remedies Code
 26   requires a predicate finding before an award of exemplary damages may be made.
 27   Tex. Civ. Prac. & Rem. Code § 41.003. Those predicate questions are found at PJC
 28   115.37. If a defendant has requested a bifurcated trial pursuant to Tex. Civ. Prac. &
Case 3:17-cv-00079-H-LL Document 191 Filed 01/31/20 PageID.5954 Page 61 of 63




  1   Rem. Code § 41.009, predicate questions should be submitted in the first phase of
  2   the trial. By the supreme court's March 15, 2011, effective April 1, 2011, and April
  3   13, 2011, effective April 13, 2011, orders under Tex. R. Civ. P. 226a, the supreme
  4   court requires unanimity on the exemplary damages question and the applicable
  5   liability question in cases governed by Tex. Civ. Prac. & Rem. Code § 41.003(d)
  6   that are filed after September 1, 2003. PJC 115.31B and 115.37B are conditioned
  7   accordingly.
  8
  9   Prejudgment interest not recoverable. Prejudgment interest on exemplary
 10   damages is not recoverable. Tex. Civ. Prac. & Rem. Code § 41.007.
 11
 12   Bifurcation. For actions filed on or after September 1, 2003, the instruction on
 13   unanimity must be given in the bifurcated phase.
 14         If in the first phase of the trial the jury finds facts establishing a predicate for
 15   an award of exemplary damages, then a separate jury charge should be prepared
 16   for the second phase of the trial. See the comments above regarding predicate-
 17   finding and PJC 115.37. In such a second-phase jury charge, PJC 115.38 should be
 18   submitted with both PJC 100.3 and 100.4.
 19
 20   Limitation on amount of recovery. Section 41.008 of the Civil Practice and
 21   Remedies Code limits recovery of exemplary damages. Section 41.008(b)
 22   provides:
 23                  Exemplary damages awarded against a defendant may not exceed an
 24                  amount equal to the greater of:
 25                  (1)(A) two times the amount of economic damages; plus
 26                  (B) an amount equal to any noneconomic damages found by the jury,
 27                  not to exceed $750,000; or
 28                  (2) $200,000.
Case 3:17-cv-00079-H-LL Document 191 Filed 01/31/20 PageID.5955 Page 62 of 63




  1   Tex. Civ. Prac. & Rem. Code § 41.008(b).
  2

  3
  4
  5
  6
  7

  8
  9
 10
 11
 12
 13
 14
 15
 16
 17
 18
 19
 20
 21
 22
 23
 24
 25
 26
 27
 28
Case 3:17-cv-00079-H-LL Document 191 Filed 01/31/20 PageID.5956 Page 63 of 63




  1      PJC 100.4 ADDITIONAL INSTRUCTION FOR BIFURCATED TRIAL
  2

  3          In discharging your responsibility on this jury in the second phase of trial, if
  4   any, you are to observe all the instructions that have been previously given to you
  5   in the first phase of trial.
  6
  7   Respectfully submitted,
  8
  9   DATED: January 31, 2020                 PANAKOS LAW, APC
 10
 11                                           By: /s/ Aaron D. Sadock
 12                                           Attorney for Plaintiff
 13                                           ENSOURCE INVESTMENTS LLC
 14   DATED: January 31, 2020           SULLIVAN HILL REZ & ENGEL
 15
 16                                           By: /s/ Michael A. Zarconi
                                              Attorney for Defendants MARK A WILLIS;
 17                                           BEYOND REVIEW, LLC; IMAGE
 18                                           ENGINE, LLC; and WILLIS GROUP, LLC
 19
 20
 21
 22
 23
 24
 25
 26
 27
 28
